         Case 1:18-cv-01703-MC         Document 11       Filed 01/22/19    Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION



CHRISTOPHER SADOWSKI,                                                Civ. No. 1:18-cv-01703-MC

                      Plaintiff,                                     ORDER
                 v.

HENRY SHIVLEY, et al.

                  Defendants.
_______________________________________

McSHANE, District Judge.

       This matter comes before the Court on Plaintiff’s Motion to Strike Defendant Henry

Shivley’s Answer. ECF No. 10. For the reasons set forth below, the Motion is GRANTED.

Defendant Henry Shivley shall have fourteen (14) days from the date of this Order in which to file

his amended answer.

       Plaintiff Christopher Sadowski is a professional photographer. He is the author and

copyright holder of two photographs, which are attached as Exhibits A and B to the Complaint.



Page 1 – ORDER
         Case 1:18-cv-01703-MC          Document 11        Filed 01/22/19     Page 2 of 3




Sadowski alleges that Defendants, including Henry Shivley, published Sadowski’s photographs

on their website without permission or attribution. Sadowski subsequently brought this federal

action pursuant to 17 U.S.C. § 101 et seq. and 17 U.S.C. § 1202.

       On October 18, 2018, Shivley filed an Answer, which is captioned as “The Response.”

ECF No. 7. Sadowski timely filed this Motion to Strike pursuant to Rule 12(f). Shivley has not

responded to the motion.

       Federal Rule of Civil Procedure 12 provides that the district courts “may strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter”

on their own initiative or pursuant to a party’s motion. Fed. R. Civ. P. 12(f). The disposition of

a motion to strike is within the discretion of the district court. Fed. Sav. & Loan Ins. Corp. v.

Gemini Mgmt., 921 F.2d 241, 244 (9th Cir. 1990).

       Despite its length, Shivley’s Answer does not substantively address the allegations of the

Complaint. Instead, much of the Answer is given over to quasi-legal gibberish and bizarre

accusations. See, e.g., Ans. 5 (“Affiant states the only authority for the movement for the

common law court is the application for the jurisdiction for the Bill of the Rights by the

individual free sovereign American national in the individual free sovereign American national’s

private capacity, as affirmed by the affiant.”), 8-9 (accusing Sadowski and his attorney of

“treason” and “sedition,” apparently for bringing this copyright action).

       It generally appears that Shivley intends to assert some sort of “sovereign citizen” theory.

However, “[c]ourts across the country have uniformly rejected arguments based on the sovereign

citizen ideology as frivolous, irrational, or unintelligible.” Mackey v. Bureau of Prisons, 1:15-

cv-1934-LJO-BAM, 2016 WL 3254037, at *1 (E.D. Cal. June 14, 2016) (internal quotation

marks and citation omitted).




Page 2 – ORDER
          Case 1:18-cv-01703-MC        Document 11       Filed 01/22/19     Page 3 of 3




       Additionally, the Court has carefully reviewed the Answer and concludes that any

meritorious defenses it might contain are completely obscured by the Answer’s frivolous

arguments and nonsensical assertions. As currently pleaded, the Answer does not give Sadowski

“fair notice” of any defenses Shivley intends to assert. See, e.g., Wyshak v. City Nat. Bank, 607

F.2d 824, 827 (9th Cir. 1979).

       The Court therefore GRANTS Plaintiff’s Motion to Strike the Answer, ECF No. 10.

Shivley shall have fourteen (14) days from the date of this Order in which to file an amended

answer.

It is so ORDERED and DATED this 22nd          day of January, 2019.


                                                    s/ Michael J. McShane
                                             MICHAEL McSHANE
                                             United States District Judge




Page 3 – ORDER
